BOWEN, Presiding Judge.
Gregory William Hicks was convicted of trafficking in cocaine and possession of cocaine. He was sentenced to five years’ imprisonment, concurrent in each case, and fined $25,000.
Hicks has filed no brief on appeal. At trial, he was represented by retained counsel. The record reflects that Hicks was advised of his right to appointed counsel on appeal. The record does not show that such right was ever exercised. The record contains no declaration of indigency.
*1074The docket sheet in the clerk’s office of this Court indicates that Hicks has failed to retain counsel on appeal. An appeal may be dismissed when the appellant fails to file his brief within the time provided. Rule 2(a), A.R.A.P. That penalty is appropriate in this case. This appeal is dismissed.
APPEAL DISMISSED.
All Judges concur.